JUDGMENT

This cause came to be heard on remand from the Supreme Court vacating this court’s November 1, 2013 judgment, and remanding for further consideration in light of Burwell v. Hobby Lobby Stores, Inc., — U.S. -, 134 S.Ct. 2751, 189 L.Ed.2d 675 (2014). See Gilardi v. Dep't of Health and Human Servs., — U.S. -, 134 S.Ct. 2902, - L.Ed.2d - (2014). Upon consideration thereof, it is
ORDERED and ADJUDGED that the case be remanded to the district court with instructions to enter a preliminary injunction for the Freshway companies and to reconsider the denial of the preliminary injunction as to the individual owners in light of Burwell v. Hobby Lobby Stores, Inc., — U.S. -, 134 S.Ct. 2751, 189 L.Ed.2d 675 (2014).
The Clerk is directed to issue the mandate forthwith.